NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 07a0457n.06
                                   Filed: June 28, 2007

                                              NO. 06-5345

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


LISA K. DAY,

                        Plaintiff-Appellee,
v.                                                      ON APPEAL FROM THE
                                                        UNITED STATES DISTRICT
INGLE’S MARKETS, INC.,                                  COURT FOR THE EASTERN
                                                        DISTRICT OF TENNESSEE
                  Defendant-Appellant.
____________________________________________/

BEFORE:         SUHRHEINRICH and GIBBONS, Circuit Judges; and HEYBURN, District
Judge.*

        PER CURIAM. Plaintiff-Appellee Lisa Day (“Day”) filed this state malicious prosecution

claim under Tennessee law against her former employer, Defendant-Appellant Ingle’s Markets, Inc.

(“Ingle’s Markets”), after she was acquitted of a state criminal theft charge initiated by Ingle’s

Markets. A jury trial on the malicious prosecution claim resulted in a verdict in Day’s favor, and she

was awarded compensatory and punitive damages in the amounts of $500,000.00 and $2,500,000.00,

respectively, against Ingle’s Markets. On January 25, 2006, the district court entered an order

denying Ingle’s Markets’s post-verdict motion for judgment as a matter of law, or, in the alternative,

for a new trial or for remittitur.

        Ingle’s Markets appeals from the district court’s judgment and post-trial order, contending


        *
        The Honorable John G. Heyburn, II, United States District Judge for the Western District
of Kentucky, sitting by designation.

                                                  -1-
that the district court erred in: (1) failing to enter judgment as a matter of law for Ingle’s Markets on

the basis that the probable cause element of Day’s malicious prosecution claim was res judicata; (2)

awarding punitive damages; (3) finding sufficient evidence in support of Day’s claim; and (4) failing

to find the damage award excessive.

        Having had the benefit of oral argument and having reviewed the parties’ briefs and

applicable law, we conclude that the matter should be affirmed for the reasons stated in the district

court’s well-reasoned opinion dated January 25, 2006, Day v. Ingle’s Markets, Inc., No.

2:01-CV-325, 2006 WL 239290 (E.D. Tenn. Jan. 25, 2006).

        SO ORDERED.




                                                  -2-